Citation Nr: 1540373	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  12-29 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, to include as due to trichloroethylene exposure.  

2.  Entitlement to service connection for chronic obstructive pulmonary disease/lung disorder, to include as due to trichloroethylene exposure.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel



INTRODUCTION

The Veteran (appellant) served on active duty from March 1965 to February 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Huntington, West Virginia, Department of Veterans Affairs (VA) Regional Office (RO), which denied the issues on appeal.  

The appellant later testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge (VLJ) in July 2014.  A transcript of the hearing testimony is of record in the VBMS file.  The appellant decided to forego representation in this claim and he testified at the Travel Board hearing pro se.  

The issue of entitlement to service connection for COPD/lung disorder, to include as due to trichloroethylene exposure being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The more probative, competent, and credible evidence is against a finding that the appellant's diagnosed diabetes mellitus, type II, had its onset in service, within one year of service discharge, was due to trichloroethylene exposure, or is otherwise related to active service.  


CONCLUSION OF LAW

Diabetes mellitus, type II was not incurred in or aggravated by service or due to in-service trichloroethylene exposure, nor may diabetes mellitus, type II be presumed to have been incurred thererin.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Before addressing the merits of the claims, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits. 
38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).  

The notice requirements of the Veterans Claims Assistance Act of 2000 (VCAA) apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The VCAA duty to notify was satisfied by way of a March 2009 letter sent to the appellant that fully addressed all notice elements.  It informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). With that letter, the RO effectively satisfied the notice requirements with respect to the issue of service connection on appeal.  Under these circumstances, the Board finds that adequate notice was provided to the appellant prior to the transfer and certification of his case to the Board.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  The appellant has not alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008).  None is found by the Board. The notice complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claims.  This duty includes assisting him or her in the procurement of service treatment records, private treatment records, and other pertinent VA treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The RO associated the appellant's service treatment records, and VA treatment records with the VBMS/VVA files.  No other outstanding evidence has been identified.   

The appellant was also afforded a VA examination in August 2012 in connection with the claim.  The probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed. The Board finds the August 2012 VA examination report was thorough and adequate upon which to base a decision.  The VA examiner personally interviewed and examined the appellant, including eliciting a history from the appellant, and provided the information necessary to decide the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination concerning the issue on appeal decided herein has been met.  38 C.F.R. § 3.159(c) (4).  

The appellant underwent a RO hearing in August 2013 and a Travel Board hearing in July 2014.   In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. 3.103(c)(2) requires that the RO Decision Review Officer or Veteran's Law Judge (VLJ) who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

 Here, the RO Decision Review Officer and the undersigned Acting VLJ identified the issue on appeal.  Each sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Therefore, not only was the issue "explained in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  As such, the Board finds that, consistent with Bryant, the Decision Review Officer and the Acting VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2)  and the Board can adjudicate the claim based on the current record.    

The Board concludes that all the available records and medical evidence have been obtained in order to make an adequate determination as to the claim decided herein. Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).   

Service Connection 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110;
38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604   (Fed. Cir. 1996) (table)).   

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b)  when the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during the applicable presumptive period.  In addition, certain chronic diseases, including diabetes mellitus, type II, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

In this case,  diabetes mellitus, type II, is a "chronic disease" listed under 38 C.F.R. § 3.309(a) ; therefore, 38 C.F.R. § 3.303(b)  applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b). 

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's treatment records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Under 38 U.S.C.A. § 1154(a) , lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006). 

Finally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102 . 

 The appellant asserts, that service connection is warranted for diabetes mellitus, type II, due to trichloroethylene exposure in service. He states that he was a wireman in service in Vint Hill, Virginia and in Ethiopia, where he used trichloroethylene on a regular basis as a solvent.  Although he asserts that he did not serve at Camp Lejeune and was not exposed to trichloroethylene via drinking water, he was exposed to the agent, and he maintains that his diabetes mellitus, type II, also should be considered due to his exposure otherwise in service.  

Service treatment records show no findings, treatment, or diagnosis for diabetes mellitus, type II.  The medical evidence of record shows that the appellant was first diagnosed and started treatment for diabetes mellitus, type II in 1993, 25 years after service discharge.   

The Board points out, however, that the absence of in-service evidence of diabetes mellitus, type II is not fatal to the claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of the current disability and a medically sound basis for attributing such disability to active service may serve as a basis for a grant of service connection.  

 The Board has considered the appellant's statements submitted through written correspondence, and his testimony at his RO hearing and Travel Board hearing.   He stated that his exposure to the solvent trichloroethylene caused his diabetes mellitus, type II, and should be a cause of a disability just as trichloroethylene in Camp Lejeune drinking water cases.  The Board acknowledges that the appellant is certainly competent to report events he experienced during service, such as exposure to trichloroethylene.  Layno v. Brown, 6 Vet. App. 465, 470   (1994). 

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination.  However, it is important to note that the appellant is not competent to establish that he developed diabetes mellitus, type II, in service as this disability requires testing, and is therefore considered a medically complex determination.  Further, the evidence does not thereafter demonstrate the presence of diabetes mellitus within the balance of the Veteran's active service or until many years thereafter.  

VA acknowledges that there was contamination of the ground water at Camp Lejeune from 1953 to 1987.  Specifically, in the early 1980s, it was discovered that two on-base water-supply systems were contaminated with the volatile organic compounds (VOCs) trichloroethylene (TCE), a metal degreaser, and perchloroethylene (PCE), a dry cleaning agent.  The contaminated wells supplying the water systems were identified and shut down by February 1985.  In 2008, the National Academy of Sciences  ' National Research Council  (NRC) and the Agency for Toxic Substances and Disease Registry (ATSDR) initiated studies.  NRC undertook a study to assess the potential long-term health effects for individuals who served at Camp Lejeune during the period of water contamination. In the resulting report, Contaminated Water Supplies at Camp Lejeune, Assessing Potential Health Effects (June 2009), NRC reviewed previous work done by ATSDR, including computerized water flow modeling, and concluded that additional studies may not produce definitive results because of the difficulties inherent in the process of attempting to reconstruct past events and determine the amount of exposure experienced by any given individual.  To address potential long-term health effects, NRC focused on diseases associated with TCE, PCE, and other VOCs.  Based on analyses of scientific studies involving these chemicals, NRC provided an assessment of the potential association between certain diseases and exposure to the chemical contaminants. 

The NRC analysis utilized categories of potential disease "health outcomes."  The categories included: (1) sufficient evidence of a causal relationship; (2) sufficient evidence of an association; (3) limited/suggestive evidence of an association; (4) inadequate/insufficient evidence to determine whether an association exists; and, (5) limited suggestive evidence of no association.  The analysis found that no diseases fell into the categories of sufficient evidence of a causal relationship or sufficient evidence of an association with the chemical contaminants.  However, 14 diseases were placed into the category of limited/suggestive evidence of an association.  A number of diseases were also identified that fell into the category of inadequate/insufficient evidence to determine whether an association exists.  NRC indicated that placement of diseases in these categories was based primarily on studies of highly exposed industrial workers, where the amount and duration of toxic chemical exposure greatly exceeded that experienced by individuals at Camp Lejeune.  The specific diseases with limited/suggestive evidence of an association  include: esophageal cancer; lung cancer; breast cancer; bladder cancer; kidney cancer; adult leukemia; multiple myeloma; myelodysplasic syndromes; renal toxicity; hepatic steatosis; female infertility miscarriage, with exposure during pregnancy; scleroderma; and neurobehavioral effects.  Manifestation of any of these diseases is considered to be sufficient to initiate a VA medical examination and request an opinion regarding its relationship to Camp Lejeune service.  However, this is not an exclusive list.  Medical evidence provided by a veteran indicating that some other disease may be related to the known water contaminants could also be sufficient to initiate a VA examination.  

In the instant claim, it is important to point out that the appellant did not serve at Camp Lejeune and did not drink contaminated drinking water.  The appellant alleges that his exposure to trichloroethylene was based on the use of trichloroethylene in service as a wireman.  He did not claim that he had ingested the solvent or that he drank water that was contaminated with the solvent.  Moreover, the appellant is diagnosed with diabetes mellitus, type II which is not a disease with limited/suggestive association to trichloroethylene.  

Finally, the appellant's physician, J.M.D. indicated in a November 2008 statement, that the appellant's exposure to chemicals such as trichloroethylene in service could have contributed significantly to the appellant's diagnosis of diabetes mellitus, type II.  

The appellant was provided a VA examination in August 2012.  The examiner opined that the appellant's diabetes was not caused by or a result of his service, specifically exposure to TCE or PCE.  The examiner stated that there was no evidence in the scientific literature that these chemicals will cause diabetes.  He further stated that the appellant's physician in this case, expresses his opinion.  The examiner stated that the private physician is entitled to his opinion, but not his own facts.  There is no fact in the scientific literature, according to the VA examiner, that supports that contention.  The private physician's opinion, according to the VA examiner, is not based on scientific evidence.  

An opinion indicating "could" be a contributing factor is at best, speculative.  The Court has held that medical opinions expressed in speculative language do not provide the degree of certainty required for medical nexus evidence.  See Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Bostain v. West, 11 Vet. App. 124, 127-28 (1998)(quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993)).  Therefore, the private examiner's November 2008 statement, has little, if any, probative value.  

 As evidence showing diabetes mellitus within the active duty period or within the one year presumptive period is lacking, and there is no probative evidence showing diabetes mellitus, type II is due to trichloroethylene, the claim of entitlement to service connection for diabetes mellitus, type II is not warranted.   



ORDER

Service connection for diabetes mellitus, type II, to include as due to trichloroethylene, is denied.  


REMAND

Additional development is necessary in this case.  

The contends that service connection is warranted for chronic obstructive pulmonary disease (COPD)/lung disorder, based on service incurrence, to include exposure to trichloroethylene.  His use of this solvent in service is the basis of his claim.  

The appellant has been diagnosed with COPD, a lung disorder, and followed for possible lung and/or esophageal cancer.  He underwent a VA examination in August 2012.  Since that time, he has presented articles related to trichloroethylene exposure and which also, at the very least, present the possibility that his exposure could have caused his lung disorder.  As such, the appellant is entitled to additional examination in order to continue his additional evidence considered in this claim.   See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In making a determination, the examiner should consider the lay statements of record; the medical evidence of record, and any relevant studies relating to the effects of trichloroethylene exposure.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all relevant VA medical records and any other medical evidence that may have come into existence since the time the claims file was last updated by the AOJ.  

2.  Schedule the appellant for an appropriate VA examination to determine the nature and etiology of his COPD/lung disorder.  The examiner must opine as to whether it is at least as likely as not that the appellant's COPD/lung disorder is related to or had its onset in service, or was manifested to a compensable degree within the initial post-service year.  

In responding to this question, the examiner must also discuss whether it is at least as likely as not that the appellant's COPD/lung disorder is related to the effects of trichloroethylene exposure.  

The examiner should give a reasoned explanation for all opinions provided.  If the examiner is unable to provide a medical opinion, then he or she should provide a statement as to whether there is any additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  All findings and conclusions should be set forth in a legible report.  

3.  Then, re-adjudicate the claim of entitlement to service connection for COPD/lung disorder, to include as due to exposure to contaminated water and environmental hazards at Camp Pendleton, California. 

4.  If the benefit sought on appeal remains denied, the appellant should be provided a supplemental statement of the case.  After the appellant and his representative, if he has one, have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


